In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (De Phillips, J.), entered November 13, 1992, which, upon a fact-finding order of the same court dated October 22, 1992, made after a hearing, finding that the appellant had committed acts which if committed by an adult, would have constituted the crimes of robbery in the second degree and assault in the third degree, adjudged him to be a juvenile delinquent, and placed him with the Division for Youth, Title II, for a period of 18 months. The appeal brings up for review the fact-finding order dated October 22, 1992.
*778Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the prosecution, we find that it was legally sufficient to support the findings of the Family Court. In order to hold an individual liable for the conduct of another, the prosecution must show that the individual acted with the mental culpability required to commit the crimes charged (see, Penal Law § 20.00; see also, People v McClary, 138 AD2d 413). Here, according to the victim’s testimony, the appellant arrived at the location of the crime with a group of seven youths. One of the youths punched the victim in the face and rode off with his bicycle, radio, and money. The other youths, including the appellant surrounded the victim, and two of the youths punched and kicked the victim. Thereafter, the members of the group dispersed in different directions.
These uncontroverted facts were sufficient to establish that the appellant shared the intent to commit the acts which, if committed by an adult, would constitute robbery in the second degree (see, Penal Law § 160.00), and assault in the third degree (see, Penal Law § 120.00; see, Matter of Juan J., 81 NY2d 739; Matter of Daniel F., 200 AD2d 571; Matter of Aida S., 189 AD2d 818; Matter of Emerson D., 189 AD2d 712). Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.